19-58075-mar   Doc 61   Filed 12/28/20   Entered 12/28/20 08:58:22   Page 1 of 4
19-58075-mar   Doc 61   Filed 12/28/20   Entered 12/28/20 08:58:22   Page 2 of 4
19-58075-mar   Doc 61   Filed 12/28/20   Entered 12/28/20 08:58:22   Page 3 of 4
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                   DETROIT DIVISION

 In Re:                                            Case No. 19-58075-mar

 Michael P. Scarber                                Chapter 13

 Debtor.                                           Judge Mark A. Randon

                                       PROOF OF SERVICE

        The undersigned does hereby certify that a copy of the Notice of Postpetition Mortgage
Fees, Expenses, and Charges has been duly electronically serviced, noticed or mailed via U.S.
First Class Mail, postage prepaid on December 28, 2020 to the following:

          Michael P. Scarber, Debtor
          11932 Champaign
          Warren, MI 48089

          Ethan D. Dunn, Debtor’s Counsel
          bankruptcy@maxwelldunnlaw.com

          Scott A. Gies, Debtor’s Counsel
          bankruptcy@maxwelldunnlaw.com

          Krispen S. Carroll, Chapter 13 Trustee
          notice@det13ksc.com

          United States Trustee’s Office
          (registeredaddress)@usdoj.gov

                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




  19-58075-mar         Doc 61    Filed 12/28/20    Entered 12/28/20 08:58:22     Page 4 of 4
